DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/29/20 and 1/8/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
Claim 20 recites: “A computer program product…comprising computer readable storage media.”   However, since the specification clearly defines what the medium encompasses:
[0046] …A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Therefore, it CANNOT be interpreted to include non-transitory media. Therefore the claim covers only statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,973,062. Although the claims at issue are not identical, they are not patentably distinct from each other because .
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,973,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent. Specifically, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,973,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent. Specifically, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the .
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,973,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent. Specifically, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,973,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent. Specifically, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,973,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent. Specifically, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,973,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent. Specifically, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,973,062. Although the claims at issue are not identical, they are not patentably distinct from each other because .
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,973,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent. Specifically, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,973,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent. Specifically, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the .
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,973,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent. Specifically, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,973,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent. Specifically, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,973,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent. Specifically, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,973,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent. Specifically, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,973,062. Although the claims at issue are not identical, they are not patentably distinct from each other because .
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,973,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent. Specifically, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,973,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent. Specifically, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the .
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,973,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent. Specifically, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,973,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent. Specifically, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,973,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent. Specifically, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 18 and 20 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, extracting a plurality of features resultant from each of the at least one additional link attempts for each of the at least one additional beam directions and generating an environment information map of  




 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2020/0252318 published 6 Aug. 2020) [hereinafter Kleider] teaches  ray tracing of terrain data plays in modeling a wireless channel, by applying perturbation to what would otherwise be an (ideal) unimpeded line-of-site transmission medium. The system uses map data with ray tracing algorithms to model the space between transmitter and receiver taking into account the presence of any hard or partially reflective surfaces, and potentially any signal attenuating objects, such as a grove of trees. 	b. U.S. Pre-Grant Publ'n. No. 2019/0342763 (published 7 Nov. 2019) [hereinafter Jung] teaches employing a beamforming technique for effective mmWave signal transmission by performing a ray tracing simulation for all 
c. U.S. Pre-Grant Publ'n. No. 2018/0139623 (published 17 May. 2018) [hereinafter Park] teaches acquiring layout and terrain information by analyzing a signal transmission and reception environment based on a map data mapping the acquired information. Depending on the signal transmission and reception environment, a link between the transmitter and the receiver and the overall performance of a communication system may be analyzed.

Additionally, all of the further limitations in 2 – 17 and 19 are allowable since the claims are dependent upon the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471




December 3, 2021Primary Examiner, Art Unit 2471